Response to Arguments
Applicant’s arguments, see page 3, filed 06/17/22, with respect to claims 1-4, 
6-12, 14-15 and 17-22 have been fully considered and are persuasive. The rejection of claims 1-4, 6-12, 14-15 and 17-22 has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Zombo et al. (US Patent 9,410,853), hereinafter, Zombo in view of Breon et al. (Pub. No.: US 2014/0278193), hereinafter, Breon.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Zombo et al. (US Patent 9,410,853), hereinafter, Zombo in view of Breon et al. (Pub. No.: US 2014/0278193), hereinafter, Breon.
Regarding claims 1, 7 and 15, Zombo discloses an inspection system (10) comprising: a controller (80) operably connected to a transducer element (12, 14, 16, 17, col. 3, lines 40-44) and a thermal imaging sensor (33); wherein the transducer element is configured to receive at least one signal for generating shear horizontal-type guided sonic or ultrasonic waves (col. 3, lines 36-39 and col. 4, lines 16- 21) throughout a structure (15) to cause a thermal response upon impingement with a structural flaw; wherein the thermal imaging sensor (33) is configured to sense the thermal response indicative of the structural flaw; and wherein the controller is configured to control one or more parameters of the at least one signal and a phasing thereof, and for controlling the sensing of the thermal response( see col. 3, line 58 - col. 4, line 15, and Fig. 1, col. 7, line 34 to col. 8, line 19). However, Zombo does not particularly disclose or suggest Zombo does not particularly disclose or suggest wherein the transducer element comprises a faceplate for coupling the shear horizontal-type guided sonic or ultrasonic waves into the structure via a mechanical pressure coupling. Breon discloses the transducers can be mounted on one or more wedges, matching layers, face plates, or other coupling or backing media and in another embodiment, the transducers can be mounted directly onto the structure being tested with any connection mechanism, such as an adhesive or mechanical coupling (see: par. 0038-0039). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to utilize in Zombo the teachings of Breon because it teaches different wave types can also be used including lamb, surface, shear, shear horizontal, shear vertical and longitudinal, and combinations thereof wherein piezo-electric, magnetostrictive, and electromechanical acoustic transducers (EMAT) are the sensors that can be used in the practice of the methods described herein are), and combinations thereof.
   	Regarding claims 4 and 6, Zombo discloses the system of claim 1, wherein the transducer element is one of a magnetostrictive transducer or an electromagnetic acoustic transducer (see: col. 3, lines 46-51) and a plurality of transducer elements (12,
14, 16) operably connected to the controller (80) and configured into a multi-element array transducer (col. 3, lines 39-44 and col. 3, line 33 - col. 4, line 63, and Fig. 1-3).
Allowable Subject Matter
Claims 7-12, 14-15 and 17-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 05/29/22 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206. The examiner can normally be reached Mon to Frid (Flex) 10:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR D PATEL can be reached on (571) 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACQUES M SAINT SURIN/Examiner, Art Unit 2861